DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 4/21/2020 in relation to application 15/751,893.
The Pre-Grant publication # 2018/0236675 is published on 8/23/2018.
Claims 16-20 are added. Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application Publication No. US 20140137883 A1 to Rothschild in view of US 20080109973 A1 to Farrell et al (Farrell).

Claim 1.  Rothschild teaches a method of providing staged shaving device (Para 0022 outputting an alert advice when the shaving razor stages are encountered), the method comprising acts of: 
receiving usage data from a shaving device(Para 0002 data for type of blade usage for shaving) , 
determining a shaving advice instruction, among a plurality of shaving advice instructions, based on an analysis of the usage data, using logic associating shaving related data with corresponding shaving advice instructions (Fig.2 element 135 Para 0028 0052 executable instructions for implementing the specified logical function with the help of shaving images), and 
providing the determined shaving advice instruction to a user via a user interface, wherein the usage data received from the shaving device comprise timing information related to a shaving session (Para 0023 cumulative amount of time spent), 
receiving personal assessment data provided by an input from the user ( Fig.1 elements 135, 172 as personally assessed  user gesture, touchscreen or otherwise image input presented to a display as outlined in paragraphs 0031, 0032; Para 0018 receive from input sensor; Fig.2 elements 138,160 user interfaces to receive input) , and 
determining the shaving advice instruction among the plurality of shaving advice instructions is based on an analysis of the personal assessment data and the usage data (Para 0029, 0032 instructions based on the condition of the user's skin and/or hair logical analysis. The processing system can present a corresponding message as instruction advice on the display).
wherein the input by the user is not explicitly of at least one of a touch input and an acoustic input. 
Farrell , in the same field of shaver equipment (Para  0026 shavers), however teaches the receiving of input by user is not explicitly by at least one of a touch input and or an acoustic input. 
 (Para  0031 audio can be produced or otherwise transmitted from the display, alone or in combination with visual information that include sounds, audio signals, and audio associated with any video or images that are displayed; Para 0036 An alternative permits a user to select input and initiate an activity or display of information via a user interface configured as a touch screen). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate receiving of personal assessment provided by an input from an user  wherein the input by the user is at least one of a touch input and an acoustic input, as taught by Farrell in the method of Rothschild’s staged shaving device, in order to allow process communicate with memory for a diversified control mechanism. 
Claim 2. The method according to claim 1, wherein the method further comprises storing the usage data as usage history, wherein determining the shaving advice instruction among the plurality of shaving advice instructions is further based on an analysis of the usage history (Para 0023 shaver razor tracks cumulative amount of time historically spent shaving since the razor blade based an analysis of last replacement and/or sharpening since the razor was first operated).
Claim 3. Rothschild teaches the method according to claim 1, further comprising an act of receiving user feedback data, wherein determining the user shaving advice instruction among the plurality of shaving advice instructions is further based on an analysis of the feedback data (Para 0018 receive feedback 
wherein the processor smart device is adapted to receive, via the user interface, personal assessment data provided as input by a use (user ( Fig.1 elements 135, 172 as personally assessed  user gesture, touchscreen or otherwise image input presented to a display as outlined in paragraphs 0031, 0032; Para 0018 receive from input sensor; Fig.2 elements 138,160 user interfaces to receive input), and to receive, via the communication interface, usage data from the shaving device, said usage data comprising timing information related to a shaving session, wherein the processing unit of the smart device is further adapted to determine a shaving advice instruction, among a plurality of shaving advice instructions, based on an analysis of the personal assessment data and the usage data, using the logic, and to provide the determined shaving advice instruction via the user interface  ( Para 0023 cumulative amount of time spent; Para 0029 instructions based on the condition of the user's skin and/or hair logical analysis. The processing system can present a corresponding message as instruction advice on the display).
Rothschild teaches the use of touchscreen and acoustic peripherals (Para 0023 audio transducer; Para 0032 touchpad), but wherein the input by the user is not explicitly of at least one of a touch input and an acoustic input. 
Farrell , in the same field of shaver equipment (Para  0026 shavers), however teaches the receiving of input by user is not explicitly by at least one of a touch input and or an acoustic input. 
incorporate receiving of personal assessment provided by an input from an user  wherein the input by the user is at least one of a touch input and an acoustic input, as taught by Farrell in the personal care system of Rothschild’s staged shaving device, in order to allow process communicate with memory for a diversified control mechanism. 
Claim 11. Rothschild teaches the personal care system according to claim 10, wherein the smart device is adapted to save the usage data as usage history (Para 0051 image communicating to a display integrated into a smart phone), and wherein the processing unit of the smart device is further adapted to determine the shaving advice instruction, among the plurality of shaving advice instructions, further based on the usage history Para 0021 distance that blade(s) moved away or distance from the skin can be determined based on an analysis of the captured image(s) advice as performed by the razor usage history).

Claim 12. Rothschild teaches the personal care system according to claim 10, wherein the shaving device comprises an internal storage adapted to store the usage data for periods in which the shaving device is not communicatively coupled to the smart device (Fig.2 element 138,155, 250 storages for non-communicating wireless adapter when applicable) .


Claim 15. Rothschild teaches a shaving device comprising: a processor (Fig.2 element 210); a memory storage couple able to the processor (Fig.2 element 210); a user interface adapted to receive input from a user (Para 0018 receive from input sensor; Fig.2 elements 138,160 user interfaces to receive input); wherein the shaving device is adapted to receive, via the user interface, personal assessment data provided by the user included in the input to the user interface (Fig.4 element 404 personal skin sensitive assessment data); and 
wherein the shaving device is adapted to record usage data as usage history in the data storage (Fig.4 element 404 device adapting skin sensitive usage data), said usage data comprising timing information related to a shaving session(Para 0023 track the cumulative amount of time spent shaving); 
wherein the processing unit is adapted to determine a shaving advice instruction, among a plurality of shaving advice instructions, based on an analysis of the personal assessment data and the usage data (Para 0029 used based on the condition of the user's skin and/or hair (or whiskers) analysis. The processing system can present a corresponding message as instruction advice on the display), using logic associating shaving related data with shaving advice instructions, and to provide the determined shaving advice instruction via the user interface (Para 0029 The razor communicating processing system an indicator that indicates a type of blade that should be used based on the condition logics of the user's skin and/or hair).
wherein the input by the user is not explicitly of at least one of a touch input and an acoustic input. 
Farrell , in the same field of shaver equipment (Para  0026 shavers), however teaches the receiving of input by user is not explicitly by at least one of a touch input and or an acoustic input. 
 (Para  0031 audio can be produced or otherwise transmitted from the display, alone or in combination with visual information that include sounds, audio signals, and audio associated with any video or images that are displayed; Para 0036 An alternative permits a user to select input and initiate an activity or display of information via a user interface configured as a touch screen). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate receiving of personal assessment provided by an input from an user  wherein the input by the user is at least one of a touch input and an acoustic input, as taught by Farrell in Rothschild’s staged shaving device, in order to allow process communicate with memory for a diversified control mechanism. 

Claim 16 Rothschild teaches the shaving device of claim 15, wherein the processor is configured to store the usage data in the memory as usage history and determine the shaving advice instruction among the plurality of shaving advice instructions based on an analysis of the usage history (Para 0041 image processing application can access a data table, data base, or other information source that includes parameters related to skin diseases and/or skin historical conditions ) .

Claim 17     Rothschild teaches the shaving device of claim 15, wherein the personal assessment data provided by the user includes information relating to skin sensitivity of the user (Para 0041 images of skin diseases and/or skin conditions associated with assessment parameters).



Claim 19.    Rothschild teaches the shaving device of claim 15, wherein the processor is configured to: provide weights to the personal assessment data to calculate an advice value for each shaving advice instruction of the plurality of shaving advice instructions, categorize the plurality of shaving advice instructions in categories, determine a valuable shaving advice instruction having a highest advice value per category of the categories, and provide the valuable shaving advice instruction of at least one the categories to the user via the user interface (Para 0054  instructions executed on the processor or other programmable apparatus provide processes for implementing the functions/acts per specified categories in a flowchart and/or block diagrams block or blocks i.e. valuable shaving advice instruction for certain categories to the user via the user interface) .

Claim 20.  Rothschild teaches the shaving device of claim 19, wherein the processor is configured to provide a safest shaving advice instruction when the category includes at least two shaving advice instructions having the highest advice value (Para 0004, 0005 determining an area for an skin sensitive to shaving when if at least  two sensitive related advice found, automatically adjusting a position of the blade with respect to a hair cutting plane, by processor defined by a protective level of device coupled to the razor i.e. selecting limits proximity of the blade to skin by highest advice value).

Claims 5, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application Publication No. US 20140137883 A1 to Rothschild in view of US 20080109973 A1 to Farrell et al ( Farrell) in view of US 20080109973 A1 to Farrell et al ( Farrell) and further in view of  US 20130250122 A1 to  Binder.

Claim 5. Rothschild teaches method according to claim 1, without explicitly receiving an act of 
environmental information via an open application programming interface. Binder, however, teaches the receiving of environmental information via an open application programming interface (Para 0008 dark or light environment), wherein determining the shaving advice instruction among the plurality of shaving advice instructions is further based on an analysis of the environmental information (Fig.12 elements 122, 34 multiplexer, transceiver; ¶0104 environmental effects and designated frequency band analysis of the information). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate receiving environmental information via an open application programming interface, wherein determining the shaving advice instruction among the plurality of shaving advice instructions is further based on an analysis of the environmental information, as taught by Biuner method of Rothschild’s staged shaving device, in order to provide additional control on parameters of each phases of shaving mechanism. 

Claim 6. Method according to claim 1, further comprising receiving experience reports from other users, wherein determining the shaving advice instruction among the plurality of shaving advice instructions is further based on an analysis of the experience reports. Binder, however, teaches determining the shaving advice instruction among the plurality of shaving advice instructions is further based on an analysis of the experience reports (Para 0026, 0077 moving picture expert group reports).

Claim 13. Rothschild teaches the personal care system according to claim 10, wherein the smart device is not found to be further adapted to receive, via an open application programming interface, environmental information and/or experience reports from other users, and  wherein the processing unit of the smart device is further adapted to determine the shaving advice instruction, among the plurality of shaving advice instructions, further based on an analysis of the environmental information and/or the experience reports. Binder, however, teaches further adapt to receive, via an open application programming interface, environmental information and/or experience reports from other users (Para 0008 dark or light background environment information; Para 0026, 0077expert group reports), and wherein the processing unit of the smart device is further adapted to determine the shaving advice instruction, among the plurality of shaving advice instructions, further based on an analysis of the environmental information and/or the experience reports (Para 0077 moving picture expert group reports on Common compression algorithms.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on September 22, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and arguments presented those changes the scope of the application.
Applicant on pages 11 and 12 asserted again that the recitation of claims 1,10 and 15 that the shaving advice instruction are determined based on an analysis of the personal assessment data and the usage data not recited in prior art Rothschild
The personal assessment data is provided by an input from the user as claimed. Hence a shaving advice instruction is determined based on the personal assessment data. This is not disclosed or suggested in Rothschild..
Examiner has traversed in the previous response that the prior art capturing of images and identification of skin areas by sensitivities of an operating razor actually amounts to receiving of an input from a user.  However  the amendments now added for narrowed down of input from the user to at least one of a touch input and an acoustic input. Hence a new ground of rejection provided where personal assessment data provided by an input from the user, where the input from the user is at least one of a touch input and an acoustic input and where a shaving advice instruction is determined based on the personal assessment data, is taught by art combination presented. 

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on April 21, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments of adding new claim changing the scope of the application.
Applicant on page 16 asserts that Rothschild does not even disclose or suggest receiving personal assessment data provided by any input from the user, let alone disclose or suggest determining a shaving advice instruction based on analysis of the personal assessment data and usage data.  Examiner would like to respectfully traverse and highlight that the art Rothschild’s capturing of images and identification of skin areas by sensitivities of an operating razor is tantamount to providing of an input from a user for a personal skin assessment. Additionally the processor in the art is configured to initiate executable operations based on stored shaving advice instructions to categories and use the collected data for feedback purposes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are recorded in PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715


/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715